Citation Nr: 0102318	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-50 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating greater than 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

This appeal originally arose before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in August 
1996 by the New Orleans, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A personal (travel 
board) hearing was held before the undersigned Member of the 
Board, sitting in New Orleans, Louisiana, in December 1997.  
In a decision dated in September 1998, the Board denied the 
veteran's claim for benefits.  The veteran thereafter 
appealed that determination; the United States Court of 
Appeals for Veterans Claims (Court), vacated and remanded the 
Board's decision.  The claim was subsequently returned to the 
Board for action in accordance with the Joint Motion for 
Remand that formed the basis for the Court's Order.



REMAND

First, a review of the veteran's records and examination 
should be conducted by a VA mental disorders examiner.  The 
examiner should state whether it is medically possible to 
distinguish between the appellant's service-connected PTSD 
symptomatology and his non-service-connected major 
depression.  If possible, the examiner should also provide a 
GAF score for each disability.  

Second, a review of the veteran's records and a headache 
examination should be conducted by a VA examiner.  
Specifically, the examiner should "clarify the nature of the 
appellant's current headache disorder(s), and provide a 
detailed description of current symptomatology".  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The veteran should be afforded VA 
mental disorders and headache 
examinations to clarify the nature of the 
disorders, and to provide a detailed 
description of the  symptomatology.  The 
claims folder and a complete copy of this 
remand should be made available to each 
examiner for review before the 
examination.  

2.  The VA mental disorders examiner 
should first conduct a records review of 
the veteran's claims file.  If the claims 
file in not available to the examiner, 
the examiner should obtain it.  Next, the 
examiner should:

(A) state whether it is medically 
possible to distinguish between the 
appellant's service-connected PTSD 
symptomatology and his non-service-
connected major depression 
symptomatology,  

(B) if possible, the examiner should also 
provide a GAF score for each disability, 
and

(C) lastly, the examiner should "provide 
a detailed description of current 
symptomatology" for the PTSD alone, if 
possible.

3.  The VA headache examiner should first 
conduct a records review of the veteran's 
claims file.  If the claims file in not 
available to the examiner, the examiner 
should obtain it.  Next, the examiner 
should:

(A) identify whether the veteran suffers 
from more than one headache condition,  

(B) "clarify the nature of the 
appellant's current headache disorder(s), 
and provide a detailed description of 
current symptomatology", and

(C) if there is more than one headache 
condition, "the examiner should discuss 
whether the remainder of the...headaches 
are related to a service-connected 
condition or medication prescribed to 
treat a service-connected condition."  

4.  The RO should then adjudicate the 
veteran's TDIU claim consistent with the 
Court's order.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

No action is required by the veteran until he receives 
further notice, he does, however, have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the issues addressed in this 
Remand.

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



